Opinión disidente del
Juez Asociado Señor Negrón García.
Nuestra arquitectura constitucional vigente consagra la inviolabilidad del ser humano, la igualdad ante la ley y prohíbe el discrimen por ideas políticas. Art. II, Sec. 1, Const. E.L.A., L.P.R.A., Tomo 1. También reconoce, como protagonistas potenciales en toda contienda electoral, no sólo a los candidatos nominados por los partidos políticos, sino a los candidatos independientes. Art. III, Sec. 8, Const. E.L.A., L.P.R.A., Tomo 1. ¿Cómo puede, entonces, la mayoría de este Tribunal perpetuar el trato desigual(1) y discriminatorio sobre fondos públicos creado de manera *595absoluta por la Asamblea Legislativa, entre candidatos afi-liados a un partido político y los no afiliados (independien-tes)?
“Parece olvidado que nuestra Constitución protege no sólo a los electores que militan en el P.N.P., P.P.D. y P.I.P, sino a todos.” A fin de cuentas, “[e]l derecho al sufragio, espina dorsal del cuerpo de la democracia, opera y se for-talece de aires y corrientes liberales”. P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 423 (1980).(2) También parece olvidado que “[l]a igualdad es ingrediente medular del ideal de justicia que constantemente late en la Constitución. Por su naturaleza dinámica es susceptible de manifestarse en diversas dimensiones”. P.R.P. v. E.L.A., 115 D.P.R. 631, 633 (1984). Aplicamos estos principios ante el reclamo de fondos públicos del Sr. Neftalí García Martí-nez, candidato independiente al cargo de Senador por Acu-mulación en las próximas elecciones.
HH
García Martínez fue así certificado por la Comisión Es-tatal de Elecciones el 5 de febrero de 1996, luego de cum-plir satisfactoriamente todos los requisitos de la Ley Electoral de Puerto Rico, entre ellos, presentar como mínimo ocho mil doscientas diecisiete (8,217) peticiones de endoso.(3)
Días después, el 13 de febrero, diligentemente solicitó que la Comisión le reconociera su participación en el fondo electoral para gastos administrativos de campaña, infor-*596mar a los electores de su programa y transportarlos el día de las elecciones. Invocó las garantías y los derechos con-cedidos bajo nuestra Constitución y la federal. El 28 de marzo, la Comisión denegó su pedido.(4)
En revisión, el ilustrado Tribunal de Primera Instancia (Hon. Angel G. Hermida, Juez), luego de varios trámites procesales, desestimó el recurso.(5) El reputado Tribunal de Circuito de Apelaciones conñrmó.(6) Acudió ante nos me-diante un certiorari.
1 — i i-H
Hace tiempo reconocimos que en nuestra Constitución “son cognoscibles, como objetivos legítimos consustanciales al proceso democrático, medidas razonables tendentes a disminuir las diferencias económicas y ventajas entre los partidos y candidatos por razón de desigualdades en ri-queza ..." (Énfasis suplido.) P.N.P. v. Tribunal Electoral, 104 D.P.R. 741, 751 (1976).
Hoy día, no se cuestiona seriamente que la distribución de fondos públicos debe regirse por la paridad entre los partidos políticos. P.S.P v. Srio. de Hacienda, 110 D.P.R. 313 (1980). ¿Cómo sostener una total desigualdad en rela-ción a los candidatos independientes? ¿No da ello una ven-taja tan poderosa a los partidos políticos, que casi imposi-bilita que los segundos tengan posibilidades de triunfar?(7)
*597Una vez más estamos de frente a “la figura patológica, de la partidocracia, anatema de una verdadera demo-cracia”. P.I.P. v. C.E.E., 120 D.P.R. 580, 662-663 (1988). Véanse: Noriega v. Hernández Colón, 126 D.P.R. 42 (1990); Gierbolini Rodríguez v. Gobernador, 129 D.P.R. 402 (1991); Sánchez y Colón v. E.L.A. I, 134 D.P.R. 445 (1993); Com. Electoral P.I.P. v. C.E.E., 139 D.P.R. 48 (1995), opinión disidente.
La ayuda económica gubernamental a candidatos a puestos electivos no es materia exclusiva ni puede ser ob-jeto de monopolio por los partidos políticos. Reconocida y conferida a un ciudadano particular la certificación como candidato independiente, no puede sostenerse un trato desigual total en esta materia. Unas elecciones fundamen-talmente democráticas requieren que todos los candidatos a un puesto electivo tengan un potencial mínimo económico, como corolario a una participación en igualdad de condiciones. Es inconstitucional y antidemocrático que un candidato, financiado con fondos públicos por estar afiliado a un partido político, se postule frente a otro que, con igual o mayor endoso ciudadano, carece de subsidio de fondos públicos sólo por ser un candidato independiente.
Debe despejarse toda confusión. “El partido [político] no es el elemento ultimador, sino un vehículo de expresión individual que se suma a otros para resultar y viabilizar la expresión colectiva ciudadana.” P.S.P v. Com. Estatal de Elecciones, supra, pág. 407. La referencia en nuestra Cons-titución y en la Ley Electoral de Puerto Rico a los partidos políticos no es con abstracción de los miembros que lo componen. Aunque poseen personalidad jurídica, los parti-dos políticos deben su existencia, actúan, funcionan y se pronuncian a través de sus miembros, organismos directi-vos y candidatos a puestos electivos. No viceversa.
Así entendido, en la arena electoral, los candidatos in-dependientes realmente compiten contra otros candidatos que, por estar afiliados, se postulan bajo el emblema de un *598partido político. Esa sola diferencia no es suficiente para negarles acceso a los fondos públicos. Si la propia Ley Electoral de Puerto Rico los equipara(8) en cuanto a presentar las peticiones de nominación, estado de situación finan-ciero y les impone las mismas limitaciones respecto a reci-bir contribuciones voluntarias, ¿existe justificación racio-nal para no equipararlos en sus derechos? ¡Claro está, reconociendo diferencias razonables en las cuantías a reci-bir!
La creación y distribución del Fondo Electoral(9) por la Asamblea Legislativa que asigna fondos únicamente a los partidos políticos y candidatos independientes al cargo de gobernador, tiene el defecto constitucional de excluir a los candidatos independientes a otros cargos electivos, aun cuando ellos, repetimos, tienen que cumplir, igual que los demás, con todas las exigencias y requisitos constituciona-les de ley y reglamento.
f — H f-H
La clasificación entre partidos políticos y candidatos in-dependientes toca íntimamente el ámbito político operational y afecta los derechos de todos los electores, que endo-saron al candidato independiente, a luchar inicialmente en igual condición económica que los demás. Tiene también un efecto disuasivo para los posibles candidatos indepen-dientes que deseen participar en nuestro proceso electoral.
*599Estamos, entonces, ante una clasificación inherente-mente sospechosa que requiere un estricto escrutinio judicial. El Estado no ha demostrado las existencias de un interés apremiante que beneficie y justifique el interés co-mún y que haga necesaria tal clasificación discriminatoria. Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715 (1980); Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975). El argumento principal aducido es es-trictamente económico, esto es, que la disponibilidad de un fondo electoral para candidatos independientes prolifera-ría ese tipo de candidatura en detrimento del erario. Amén de ser especulativo, ¿puede seriamente sostenerse que el sólo impacto económico es un criterio suficiente para la ex-clusión? ¿No alegó implícitamente lo mismo el Estado años atrás en el caso P.S.P. v. Srio. de Hacienda, supra? El costo económico de una asignación legislativa razonable, ¿es más importante que fortalecer la democracia puertorriqueña? ¿No se nutre también la democracia de opiniones contra-rias, disidentes y heterodoxas fuera de la esfera de los par-tidos políticos?
La legitimidad de establecer como único criterio para la utilización de fondos públicos el respaldo o patrocinio de un partido político, vulnera la propia Ley Electoral de Puerto Rico, en cuanto el proceso político decisional puertorri-queño responda en su realidad al mandato de igualdad consagrado en la Constitución. P.S.P. v. Srio. de Hacienda, supra. Crece al ampliar la libertad de expresión ciuda-dana; al facilitar, no entorpecer, los candidatos no afiliados, comprometidos también con servir responsablemente a nuestro pueblo.
Según hemos indicado, toda persona que interese ser certificada como candidata independiente a algún puesto electivo tiene, por mandato de ley, que cumplir con riguro-sos requisitos sustantivos y procesales. No es tarea fácil, sino compleja. De hecho, para estas elecciones generales, además de García Martínez y la Sra. Marta Font Viuda de *600Calero, sólo siete (7) aspirantes a Alcaldías y dos (2) candi-datos a Asambleas Municipales quedaron certificados. Quien logra ser certificado como candidato independiente es acreedor a credenciales que presuponen interés, razones y deseos genuinos de representar adecuadamente a los electores.
Es evidente pues —no sé cuestiona— que el Fondo Electoral adolece del defecto inconstitucional de subinclusión, esto es, excluye de sus beneficios a los candidatos independientes. Nada impide a este Tribunal, en aras de salvar su validez, conceder unos beneficios mínimos a aquellos candidatos que como clases están excluidos. Milán Rodríguez v. Muñoz, 110 D.P.R. 610, 618 (1981); Sánchez Colón v. E.L.A. I, supra; Lasso v. Iglesia Pent. La Nueva Jerusalem, 129 D.P.R. 219 (1991); Banco Popular v. Mun. de Mayagüez, 126 D.P.R. 653 (1990).
En ausencia de un esquema que haga viable una distri-bución equitativa del Fondo Electoral, a escasos días de las elecciones generales, no podemos posponer el remedio en espera de una posible acción legislativa. P.R. Tel. Co. v. Martínez, 114 D.P.R. 328, 349 (1983); Figueroa Ferrer v. E.L.A., 107 D.P.R. 250, 277 (1978); Sostre Lacot v. Echlin of P.R., Inc., 126 D.P.R. 781, 798 (1990). García Martínez es acreedor a un remedio judicial temporal, hasta que la Asamblea Legislativa actúe y asigne aquellos fondos públi-cos necesarios. P.S.P. v. Srio. de Hacienda, supra. Como intérpretes de nuestra Constitución, estamos obligados a reinvindicar ese derecho. La tárea, aunque difícil, no es imposible. Elaboremos esto.
IV
Detectamos en la Ley Electoral de Puerto Rico y en la reglamentación pertinente unos indicadores legislativos, a modo de elementos de juicio, que nos sirven para nutrir la *601conciencia judicial.(10) De entrada, la cuantía debe guardar relación con la naturaleza del cargo. García Martínez as-pira a ser Senador por Acumulación, lo que conlleva una campaña a través de toda la isla. Sin embargo, es acreedor a una cantidad sustancialmente menor a la que correspon-dería a un partido político, ya que estos distribuyen su Fondo Electoral entre todos sus candidatos.
El indicador más neutral y objetivo que posee la Ley Electoral de Puerto Rico es, que al candidato indepen-diente se le requiere un mínimo de apoyo electoral para certificar su candidatura. Aquí a García Martínez se le exi-gió ocho mil doscientos diecisiete (8,217) peticiones. Cons-cientes de que el remedio no es perfecto —como aproxima-ción al ideal constitucional— estimaríamos razonable concederle un dólar ($1.00) por cada endoso requerídole, esto es, ocho mil doscientos diecisiete dólares ($8,217).
V
En la política puertorriqueña tradicionalmente ha pre-dominado el control rígido de los partidos políticos y sus maquinarias sobre el proceso de candidaturas.
Reconocerlo así es un imperativo jurídico-constitu-cional. El crecimiento fortalecido de la democracia no puede dejarse, absolutamente, en manos de los partidos políticos. Es ingenuo esperar que la Asamblea Legislativa, sin nuestro mandato, asigne motu proprio fondos a los can-*602didatos independientes. Ambas cámaras están dominadas por legisladores afiliados a partidos políticos. Es contrario a sus intereses partidistas asignar fondos a la competencia.
No podemos avalar un curso decisorio que sólo fomenta “el predominio de los partidos sobre los ciudadanos, lo que no es democracia sino partidocracia, que es una desviación óntica y pervertida de aquélla, y lo que es más grave una desnaturalización de la vida democrática, al desconfiar de los ciudadanos”. (Énfasis en el original.) Grillasca Domenech v. C.E.E., 121 D.P.R. 186, 190 (1988). Véase Díaz Delgado v. P.P.D., 121 D.P.R. 165, 178 (1988), voto disidente.
Una campaña electoral cuesta a todo candidato, inde-pendiente o afiliado a un partido político. Hacer viable una distribución más equitativa del Fondo Electoral es Demo-cracia; no hacerlo, es Partidocracia.
Expediríamos el auto y emitiríamos la sentencia con-forme estos pronunciamientos.

 “Las leyes garantizarán la expresión de la voluntad del pueblo mediante el sufragio universal, igual, directo y secreto, y protejerán al ciudadano contra toda *595coacción en el ejercicio de la prerrogativa electoral.” Art. II, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 261.


 Sánchez y Colón v. E.L.A. II, 134 D.P.R. 503 (1993), opinión disidente del Juez Asociado Señor Negrón García.


 El Art. 4.027 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3177, dis-pone que los candidatos independientes al cargo de Senador o Representante por Acumulación presentarán peticiones de nominación en una cantidad igual al cinco por ciento (5%) del total de votos emitidos para Gobernador en las elecciones gene-rales precedentes, dividido entre once (11).


 Dictaminó que “[d]e acuerdo con la ley, los candidatos independientes, a excepción de los candidatos independientes a gobernador en cuanto al crédito para transportación de electores, Artículo 3.027, no participan del fondo electoral”. Apén-dice, pág. 25C.


 Concluyó que el escrutinio aplicable para determinar la constitucionalidad de la Ley Electoral de Puerto Rico bajo la igual protección de las leyes era el tradicional. Bajo tal escrutinio sostuvo su constitucionalidad.


 Panel integrado por su Presidente, Honorable González Román y Honorables Jueces López Vilanova y Rivera de Martínez. La Juez López Vilanova emitió voto disidente.


 En las once (11) elecciones generales celebradas en Puerto Rico a partir del nacimiento de nuestra Constitución en 1952, sólo el señor Santos Ortiz (Alcalde de Cabo Rojo) ha sido el único candidato independiente electo.


 Los candidatos independientes también deben presentar su candidatura ante la Comisión Estatal en la misma fecha dispuesta para los candidatos de los partidos y todas sus peticiones, no más tarde de 31 de enero del año de las elecciones gene-rales; presentar en la Comisión su estado de situación revisado y jurado; de ser electo, rendir un estado de situación financiera auditado; no podrán recibir contribu-ciones voluntarias de una persona natural o jurídica en exceso de mil dólares ($1,000) anuales; llevar una contabilidad completa y detallada de toda contribución recibida en o fuera de Puerto Rico y de todo gasto en que incurrió; y rendir cada tres (3) meses un informe juramentado de dichas contribuciones y gastos.


 Los Arts. 3.021 a 3.027 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. secs. 3114-3119.


 Nos referimos a que cada petición de inscripción deberá estar jurada ante un notario público, por lo que la Comisión Electoral, a título de honorarios, satisfará a los partidos con un (1) dólar por cada petición. 16 L.P.R.A. sec. 3101(3).
Por otro lado, la Ley Electoral de Puerto Rico asigna los fondos que han de ser entregados a los partidos políticos, ere rere año eleccionario, de tres (3) formas diferen-tes: Primero, cada partido tendrá derecho a un máximo de seiscientos mil dólares ($600,000) (Í6 L.P.R.A. see. 3116); segundo, establece un crédito adicional a base de un dólar con cincuenta centavos ($1.50) por cada elector en el Registro General de Electores para ser repartido por partes iguales entre los partidos (16 L.P.R.A. sec. 3117), y tercero, otorga un crédito para gastos de transportación de electores el día de las elecciones. Estos últimos, con carácter de crédito básico un millón doscientos mil dólares ($1,200,000) serán prorrateados a base del por ciento de votos obtenidos por los candidatos a Gobernador en las elecciones de ese año. 16 L.P.R.A. sec. 3119(a).